                            CASE 0:20-cv-02359-NEB-LIB Doc. 2 Filed 11/19/20 Page 1 of 2

AO 240 (Rev. 07/10) Application to Proceed in District Court Without Prepaying Fees or Cosb (Shott Form)



                                          IJNTTSD STATES DISTRICT COURT
                                                                          for the
                                                                                                                       RECE!VED
                                                              District of Minnesota                                       BY MAIL

                             Gary L. Coson                                    )
                                                                                                                       $l0w   le    m?CI
                            Plaintiff/Petitioner                              )                              CLERK U.b. UISTRICT COURT
                                     v.                                       )     Civil Action No.                   ST. PAUL,    MI\
fhe State of Minnesota and Minnesota Secretary of                  Stat< )
                           DeJendant/Respondent                                                            20-cv-2359 NEB/LIB


          APPLICATION TO PROCEED IN DISTRICT COT]RT WITHOUT PREPAYING FEES OR COSTS
                                           (Short Form)

                 plaintiffor petitioner in this
            J am a                                      case and declare that       I   am unable to pay the costs of these proceedings and
that I am entitled to the relief requested.

            In support of this application, I answer the following questions under penalty ofperjury:

          l. IJ'incarcerated.I am being held at:
If employed there, or have an account in the institution, I have attached to this document a statement certified by the
appropriate institutional officer showing all receipts, expenditures, and balances during the last six months for any
institutional account in my name. I am also submiuing a similar statement from any other institution where I was
incarceraled furing the last six months.

            2.If not incarcerated. If I am employed, my employer's                      name and address are:




My gross pay or wages are: $                                       , and my take-home pay or wages          are:   $                          per

    (specify pay period)


            3. Other Incorne. In the Wst 12 months, I have received income from the following sources                      (check   all that ap,p$i

         (a) Business, profession, or other self-employment                         tl    Yes                   dNo
         (b) Rent payments, interes! or dividends                                   D     Yes                   dtto
         (c) Pensioq annuity, or life inzurance payments                            il    Yes                   6No
         (d) Disability, or worker's compensation payments                          il    Yes                   dNo
         (e) Gifts, or inheritances                                                 D     Yes                   dNo
         (0 AnV other sources                                                       d     Yes                   ilNo
            Ifyou answered "Yes" to any question above, describe below or                       on separate pages each saurce oftnoney and
t
    $#"i*WWf/ {4qffio.96,e c ei:t e d an d wha t you exp ec t t o rec eiv e i n the firtur e.


                                                                                                                              NNED
                                                                                                                       NOv    II    2020

                                                                                                                U,S. DISTRICT COURT
                                                                                                                                    ST
                           CASE 0:20-cv-02359-NEB-LIB Doc. 2 Filed 11/19/20 Page 2 of 2

AO   Z0    (Rev. 07/10) Application to Proceed in Dishict Court Without Prepaying Fees or Cose (Short Form)




            4. Amount of money thatlhave in                 cash or in a checking or savings           account: $                     20.00   .



                 automobile, real estate, stock, bond, security, trust, jeweky, art worlg or other financial instrument or
            5. Any
thing of valus that I own, including any item of value held in someone else's name (d,escrihe the property and irs approximate
value)'.




             6. Any housing, transportation, utilities, or loan pa)nnents, or other regular monthly expenses (describe                and   pt'ovide

'ke^tw{;{lY.{trff8?,$8nm4'
Electric $80.00 per month
Verizon $80.00 per month




             7. Names (or, if under 18, initials only) of all persons who                  are dependent on me for supporg my relationship
with each person" and how much I contribute to their support:




             8, Aqy debts or financial obligations             (describe the amaunts owed and to whom they are payabte):
 Fingerhut $325.00




        Declaration' I declare under penalty of perjury that the above information is true and understand that                         a false
statement may result in a dismissal of my qlaims.



Date:                1111412020
                                                                                          d,{ .q C-a*
                                                                                         ,V*ul
                                                                                             /                Applicant's signature
